Citation Nr: 9911485	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include mitral valve prolapse.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for a tumor of the left 
iliac crest.

5.  Entitlement to service connection for a skin disorder of 
the feet and groin as secondary to exposure to Agent Orange.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for skin disorder of 
the feet and groin, on a direct basis.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970, including service in the Republic of Vietnam, and his 
decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
In a November 1988 rating decision, the RO denied service 
connection for a heart disorder, to include mitral valve 
prolapse, as well as sinusitis and dizziness.  In a June 1997 
rating action, the RO denied the veteran's claim for service 
connection for a tumor of the left iliac crest as well as his 
claim for service connection for skin disorders of the feet 
and groin, which he claimed were secondary to his exposure to 
Agent Orange during service.  In that same rating decision, 
the RO also denied his application to reopen his claim for 
service connection for skin disorder of the feet and groin, 
on a basis other than as secondary to his presumed in-service 
exposure to Agent Orange (direct basis).  The veteran has 
timely appealed those determinations.

In December 1993, the veteran and his representative appeared 
in Washington, DC, for a hearing conducted by a former Board 
Member.  In March 1995, the Board informed the veteran that 
the Member who conducted the hearing was no longer employed 
by the Board, and indicated that he was entitled to another 
hearing.  In an April 1995 statement, the veteran responded 
that he did not wish to be afforded a second hearing and 
requested that the Board render a decision based on the 
evidence of record.  When this matter was previously before 
the Board in June 1995, it was remanded for further 
development, which has been accomplished.  Accordingly, the 
Board will proceed with the consideration of his case.

In a statement dated in June 1998 and received by the RO the 
following month, the veteran asserted what appears to be a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  As it appears that no action has 
been taken with respect to this claim, it is referred to the 
RO for appropriate action.

The veteran's claim for service connection for a heart 
disorder, to include mitral valve prolapse, is addressed in 
the REMAND following the ORDER portion of the decision, 
below.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a respiratory disorder claimed as sinusitis or a tumor of the 
left iliac crest and active service.

2.  There is no competent medical evidence of a current 
disorder manifested by dizziness, nor is there competent 
medical evidence of a nexus between any such pathology and 
service.

3.  The veteran has not been diagnosed with a skin condition 
for which a presumption due to Agent Orange exposure has been 
established, and there is no competent medical evidence of a 
nexus, or link, between the veteran's skin disorder of the 
feet and groin are and active service, to include Agent 
Orange exposure therein. 

4.  In a January 1982 decision, the Board denied service 
connection for a skin rash in the groin area and for a skin 
disorder of the feet on a direct basis on the ground that 
neither of these disabilities was incurred in nor aggravated 
by service.

5.  Evidence associated with the file subsequent to the 
January 1982 Board decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
show that either the veteran's tinea cruris or tinea pedis is 
etiologically related to his period of service, or otherwise 
establish any material fact that was not already of record at 
the time of the January 1982 Board decision.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for 
sinusitis, dizziness, a tumor of the left iliac crest, and a 
skin disorder of the feet and groin secondary to exposure to 
Agent Orange are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The Board's January 1982 decision that denied the 
veteran's claims for service connection for a skin rash in 
the groin area and for a skin disorder of the feet is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).

3.  New and material evidence to reopen claims of service 
connection for skin disorders of the feet and groin have not 
been presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.156, , 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e): chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcoma.  A veteran can 
also establish service connection for residuals of exposure 
to Agent Orange by showing that a current disorder is, in 
fact, causally linked to such exposure.  Cf. Combee v. Brown, 
34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. § 3.303 
(pertaining to in-service radiation exposure).  

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

Further, the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

As regards the instant case, the Board notes that an October 
1995 statement to the veteran, the Department of the Navy 
stated that he had been awarded the Combat Action Ribbon for 
his service in Vietnam as a member of the U. S. Marine Corps.  
As such, he veteran is unquestionably a "combat" veteran.  
Consequently, 38 U.S.C.A. § 1154 and its implementing 
regulation, 38 C.F.R. § 3.304(d), are to be applied.  In 
pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury that he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof, which would 
rebut the presumption of service connection.  Id. at 393.  
The Court, however, has recognized that while § 1154(b) 
relaxed the evidentiary requirement as to the evidence needed 
to render a claim well grounded, there is essentially no 
relaxation as to the question of nexus to service, which 
requires competent medical evidence.  Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Wade v. West, 11 Vet. App. 302, 
305 (1998).
A.  Sinusitis

The veteran's service medical records are negative for any 
complaint or treatment of sinus problems.  The veteran's 
service separation examination report, dated in May 1970, 
reflects that an abnormality of the heart was reported; 
however, no abnormality of his sinuses, nose, lungs or chest 
was noted.

In September 1972, VA examined the veteran in connection with 
his claim for service connection for an eye disorder.  In the 
examination report, the physician indicated that the 
examination did not reveal any finding of a disorder of the 
nose, sinuses, mouth or throat.  The examiner's impression 
was that the veteran was in good general health.

The veteran's informal claim for service connection for 
sinusitis was received by the RO in August 1988.  In October 
1988, when examined by VA in connection with this claim, the 
physician reported that the examination was within normal 
limits.  X-rays revealed no evidence of sinusitis.  The 
diagnosis was no evidence of sinusitis.  In November 1988, 
the RO denied service connection for service connection on 
the ground that it was not shown during service.

When the veteran was thereafter examined by VA in July 1995, 
he reported that his sinus problems "flare-up" and bother 
him in hot, humid weather.  The examination revealed that his 
nose, sinuses, mouth and throat were each within normal 
limits.  The examiner made no diagnosis of any sinus or upper 
respiratory disorder and indicated that the veteran was in 
good general health.

Further, at a VA dermatological examination, conducted in 
February 1997, the veteran reported that he had chronic 
sinusitis.  Apparently based on the veteran's statement, the 
examiner stated that the veteran was taking medication to 
treat his chronic sinusitis.  The examination report, 
however, contains no clinical findings or impressions of the 
physician with respect to this disability.  In addition, a VA 
"Agent Orange" examination, conducted that same day, is 
negative for complaints, findings or a diagnosis of 
sinusitis.

Also of record are VA and private treatment records dated 
from April 1974 to February 1997.  A review of these records 
discloses that the veteran was seen on several occasions for 
complaints of upper respiratory problems, and particularly 
for sinus problems in July 1996.  He was diagnosed as having 
hay fever and allergic rhinitis.  Further, when seen for 
complaints of headaches in April 1982, the examiner 
specifically noted that there was no evidence of sinusitis.  
In addition, a February 1976 private treatment record states 
"? history sinusitis."

Finally, in several statements as well as in his December 
1993 hearing testimony, the veteran asserts that he suffered 
from headaches during service and that he has had chronic 
sinus problems since as early as 1972.

Following a review of the above evidence, the Board would 
emphasize that there is no current diagnosis of sinusitis, 
the condition for which service connection is sought.  In the 
absence of competent medical evidence showing that the 
veteran has sinusitis, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In any 
event, even assuming, arguendo, that the diagnoses of hay 
fever and rhinitis represent evidence of current upper 
respiratory disability (generally claimed as "sinusitis" by 
the veteran), there is no competent medical evidence linking 
any such disability to the veteran's service; hence, there is 
no plausible basis for a grant of service connection for such 
disability.  As noted above, no chronic sinusitis or other 
respiratory condition was noted in service.  Even accepting 
as true the veteran's assertions that he has experienced 
symptomatology he associates with sinusitis since service, a 
competent medical opinion is still needed to establish the 
presence of a respiratory disability now claimed as sinusitis 
in service, and to establish a nexus between that disability 
and a current condition.  In this regard, the Board 
emphasizes that, as a lay person without medical training or 
expertise, he is not competent to either diagnose an in-
service (or current) condition or to establish a medical 
nexus between such condition and service. See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical to support the claim, it is not plausible, 
and must be denied as not well grounded.

B.  Dizziness

The service medical records are negative for any complaint or 
treatment of dizziness.  Moreover, the veteran's service 
separation examination report, dated in May 1970, is likewise 
negative for complaints or findings of dizziness.  In 
addition, when examined by VA in September 1972 in connection 
with his claim for service connection for an eye disorder, 
the veteran did not report having dizziness, and no diagnosis 
of diagnosis was made.  Indeed, the examiner's impression was 
that the veteran was in good general health.

The veteran's informal claim for service connection for 
dizziness was received by the RO in August 1988.  In October 
1988, when examined by VA in connection with this claim, the 
physician reported that the veteran complained of having 
occasional dizziness, and reported that he had once "passed 
out."  No diagnosis of dizziness was made, nor was dizziness 
associated with the diagnosis of mitral valve prolapse.

Further, at a VA "Diseases of the Heart" examination, 
conducted in July 1995, as well as at VA "Agent Orange" and 
dermatological examinations, each of which were conducted in 
February 1997, the veteran did not report suffering from 
dizziness, and no findings of or a diagnosis of dizziness was 
made.  Moreover, a VA cardiovascular examination report, 
dated in August 1996, shows that the veteran reported that he 
did not suffer from either shortness of breath or from 
syncope.  Again, no diagnosis of dizziness was made.

Also of record are VA and private treatment records dated 
from April 1974 to February 1997.  A review of these records 
discloses that the veteran was seen on several occasions for 
complaints of dizziness, and in August 1988, he reported that 
he had suffered from this problem since 1971.  Based on these 
complaints the veteran was diagnosed as having a "history of 
near syncope."

Finally, in several statements as well as in his December 
1993 hearing testimony, the veteran does not offer specific 
contentions in support of his claim for service connection 
for dizziness.

Here, there is no competent medical evidence that the veteran 
suffered from dizziness (or, rather, a disorder manifested by 
dizziness) in service or currently. in the absence of 
competent medical evidence of the claimed disability, there 
can be no valid claim.  See Brammer, 3 Vet. App. at 225.  
Moreover, where there is no objective evidence of a current 
disability, service connection for nonspecific pathology, 
even if allegedly related to an alleged disorder, is not 
warranted.  See Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
Furthermore, even assuming, arguendo, that the veteran 
currently suffers from a disorder manifested by dizziness, 
there is no competent evidence to link such disability to 
service, and, for the reasons noted above, the veteran is not 
competent to either diagnose a condition in service or 
currently, or to establish a nexus between current pathology 
and service.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 494-95.

C.  Tumor of the left iliac crest

The service medical records are negative for any complaint or 
treatment of any injury to the left side, including for a 
tumor of the left iliac crest.  Moreover, the veteran's 
service separation examination report, dated in May 1970, is 
likewise negative for complaints or findings of any side 
injury or a tumor of the left iliac crest.  In addition, when 
examined by VA in September 1972 in connection with his claim 
for service connection for an eye disorder, the veteran did 
not report sustaining any injury to his left side during 
service, and no diagnosis of any left side injury, to include 
a tumor of the left iliac crest, was made.  Indeed, the 
examiner's impression was that the veteran was in good 
general health.

The veteran's informal claim for service connection for a 
left side injury was initially received by the RO in July 
1984.  In August 1984, the RO denied service connection for a 
left side injury on the ground that it was not shown in 
service.  The veteran did not appeal this determination.  
Because the veteran is currently claiming service connection 
for a specific left-side injury, i.e. a tumor of the left 
iliac crest, the Board finds that this is a new claim.  As 
such, the Board concludes (as did, apparently, the RO), that 
in light of the unique circumstances of this case, de novo 
consideration is warranted.

In an August 1992 claim, the veteran asserted that in 1968, 
he was kicked by his drill instructor, and that the injury 
precipitated the growth of a mass on his left side.  In 
addition, he stated that he underwent surgery to treat this 
problem at Georgetown Hospital, and submitted private medical 
records from that facility in support of this claim.  A 
review of those records shows that the veteran was apparently 
hospitalized from January to February 1976.  The 
hospitalization records show that he reported a one-year 
history of a slowly growing, minimally tender mass over the 
left iliac crest.  The diagnosis was an osteochondroma of the 
left iliac crest.  The veteran underwent an operation in 
which a resection of the mass of the left iliac crest was 
performed.

Significantly, when examined by VA in October 1988, the 
physician diagnosed, with respect to his skin, "status-post 
tumor (benign) removed left flank;" however, he indicated 
that the examination was within normal limits.

During his December 1993 hearing, the veteran testified that 
he had had a growth on his left side that had been surgically 
removed at Georgetown Hospital.  He reiterated his contention 
that the growth was etiologically related to trauma he 
sustained in service.

In a June 1997 rating decision, the RO denied service 
connection for a tumor of the left iliac crest.  The RO 
reasoned that the service medical records were negative for 
any left-side injury, and that in any event, there was no 
medical evidence linking the alleged in-service injury with 
the claimed disability.

A review of the VA "Diseases of the Heart" examinations, 
conducted in July 1995 and August 1996, as well as at VA 
"Agent Orange" and dermatological examinations, each 
conducted in February 1997, reveals that the veteran did not 
report suffering from a tumor of the left iliac crest or from 
any residuals of this condition, and no findings or diagnosis 
relative to this claim were made.  Moreover, VA outpatient 
treatment records dated from April 1974 to February 1997 are 
likewise negative for complaint or treatment of this 
condition.

Initially, the Board notes that, like with respect to the 
disabilities discussed above, there is no medical evidence 
establishing that the veteran currently suffers from 
residuals of the osteochondroma of the left iliac crest that 
he appears to have both developed and had removed post 
service.  As noted above, in the absence of competent medical 
evidence of the claimed disability, there can be no valid 
claim.  See Brammer, 3 Vet. App. at 225.  However, even if 
residuals of the veteran's osteochondroma were shown, the 
claim would still fail in the absence of evidence of a nexus 
between such condition and service.  Osteochonroma is not a 
condition for which presumptive service connection based on 
Agent Orange exposure is available, and there is otherwise no 
evidence of a nexus between any such condition and service.  
Further, despite the veteran's competency to establish, as he 
has asserted, that he sustained a kick from a drill 
instructor in service, assertions, he is neither competent to 
diagnose a residual condition or to medically establish a 
nexus between the initial condition and any incident of 
service, to include the alleged kick sustained therein.  See 
Jones, 7 Vet. App. at 137; Espiritu,  2 Vet. App. at 494-95.  

D.  Skin disability due to exposure to Agent Orange

Initially, the Board notes, as did apparently the RO, that, 
in view of the evolving state of the law governing 
presumption of service connection due to Agent Orange 
exposure, that de novo consideration of this aspect of the 
veteran's claim for service connection for a skin condition 
is appropriate.  See Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 
115 S. Ct. 61 (1994).

The service medical records are negative for any complaint or 
treatment for this condition, and his May 1970 separation 
examination report is likewise negative for this disorder.

In September 1972, VA examined the veteran in connection with 
his claim for service connection for an eye disorder.  In the 
examination report, the physician indicated that the 
examination did not reveal any finding of a skin problems and 
the examiner's impression was that the veteran was in good 
general health.

During his October 1981 hearing, held in Washington, DC, 
before three former Members of the Board. the veteran 
testified that he never had any skin problems on his feet or 
in his groin prior to his period of service.  He further 
stated that he began to experience athlete's feet and a rash 
in his groin while serving in Vietnam, and that he received 
medical treatment for them.  The veteran also reported that 
the skin disorders had been chronic and recurrent since that 
time, and that he had received private as well as VA care for 
them; he added that he has treated his skin problems with 
over-the-counter medications.

As noted above, when examined by VA in October 1988, in 
connection with his claims for service connection for a heart 
disorder, dizziness and sinusitis, the examiner reported 
that, other than evidence of a residual of the tumor of the 
left iliac crest that had been surgically removed, the 
examination with respect to his skin was within normal 
limits, and no skin disorder was diagnosed.

The July 1995 VA examination report reflects that the 
veteran's skin was noted to be within normal limits, and no 
skin disorder was diagnosed.  In February 1997, the veteran 
was afforded VA dermatological and Agent Orange examinations.  
The report of the dermatological examination reflects that 
the veteran provided a history of serving in Vietnam during 
service, and of receiving treatment for skin problems on both 
his feet and groin at that time.  The veteran stated that 
calamine lotion was applied to his "raw skin."  He 
indicated that, subsequent to service, he received treatment 
for this disorder on numerous occasions.  In addition, he 
complained that, approximately two years prior to the 
examination, he began to develop "whitish spots" on his 
face and back.  The veteran also provided a history of having 
bumps on his back and chest for approximately 15 years.  The 
examination revealed that the veteran had about seven 
hypopigmented macules on his cheeks and nose, as well as a 
subcutaneous movable nodule on his back.  Significantly, the 
examiner reported that the skin of the groin and feet was 
within normal limits.  The diagnoses were history of tinea 
pedis and tinea cruris, with good control and no active 
lesions, epidermal cyst without any signs of inflammation on 
his back and hypopigmented macules on the face of 
questionable etiology.  The physician did not offer an 
opinion on the relationship, if any, between the veteran's 
skin disorders and his period of military service, to include 
his history of exposure to Agent Orange.

A review of the Agent Orange examination report discloses 
that the veteran provided a history of having served in rice 
paddies in Vietnam.  He stated that he has had a history of 
skin problems between his toes and in his groin.  The veteran 
explained that the skin usually turns raw and that it 
thereafter breaks and peels.  He reported that he treated the 
problem with various ointments and creams.  The veteran also 
complained of suffering from a skin color change on his face 
and upper chest during the past few years.  The examination 
revealed six to eight hypopigmented macules on his face.  
Significantly, the skin on his feet and groin was normal.  
The sole diagnosis was hypopigmented macules on his face.  
The examiner did not offer an opinion as to the relationship, 
if any, between this disability and the veteran's period of 
service, including his history of exposure to Agent Orange 
while on active duty.  In addition, he did not comment on the 
veteran's tinea pedis and tinea cruris, which apparently were 
not in an active stage at the time of the examination.

Also of record are VA and private treatment records, dated 
from April 1974 to February 1997.  A review of these records 
discloses that the veteran was seen on numerous occasions for 
complaints of skin problems on his groin and feet.  The 
veteran has been diagnosed on multiple occasions as having 
chronic tinea cruris and tinea pedis.  Significantly, 
however, none of the examiner's has indicated that these skin 
disorders are etiologically related to the veteran's military 
service, including his presumed exposure to Agent Orange in 
Vietnam.

In support of this claim, the veteran also submitted lay 
statements from two former service comrades, which are dated 
in December 1993 and February 1994.  In each of the 
statements, the affirmants stated that they participated in 
combat operations with the veteran.  In addition, they each 
reported they suffered from skin conditions that were related 
to their period of military service in Vietnam, and that 
their skin conditions were the "same" as the veteran's.  
Indeed, one of the affirmants said that he was service-
connected for this disorder.

In several statements of record, the veteran essentially 
reiterated the contentions he made at the October 1981 
hearing.  Finally, a review of the December hearing 
transcript reveals that the veteran did not offer an argument 
in support of this claim, which was not submitted until 
several years later.

The Board acknowledges that there is no medical evidence of 
diagnosis or treatment for any skin disorder in service.  
However, the veteran asserts that he was treated for skin 
problems during his combat service, and has submitted 
supporting statements from two former service comrades in 
this regard.  The Board will thus accept as credible the 
veteran's account of having experienced a skin disorder 
during his combat service (consistent with 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  That notwithstanding, 
the claim must still fail in the absence of evidence of a 
nexus between a current skin disorder and service.  Although 
the veteran has been diagnosed with tinea pedis and tinea 
cruris since service, neither is a condition for which a 
presumption of service connection due to Agent Orange 
exposure is established.  Furthermore, there is no competent 
medical opinion linking either disorder to military service, 
to include exposure to Agent Orange therein, and for reasons 
noted above, the veteran is no competent to render such an 
opinion.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 494-95 

E.  Conclusion

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of well 
grounded claims for entitlement to service connection for 
sinusitis, dizziness, a tumor of the left iliac crest, and 
skin disorders f the feet and groin due to exposure to Agent 
Orange during service; hence, the claims must be denied on 
that basis.  See 38 U.S.C.A. § 5107(a).  The Board notes 
that, in the absence of a well-grounded claim, VA is under no 
duty to assist the veteran in the development of the facts 
pertinent to the claim, Grivois v. Brown, 6 Vet. App. 136, 
140 (1994), including having the veteran undergo an 
additional examination, Yabut v. Brown, 6 Vet. App. 79 
(1994).  Furthermore, the Board is not aware of the existence 
of any evidence, which, if obtained, would render the claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The RO denied the veteran's claims on the merits, while the 
Board has concluded that the claims are not well grounded.  
However, the United States Court of Veterans Appeals has held 
that "when a RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Here, the veteran was provided notice of the legal 
requirement of submitting a well-grounded claim when he was 
issued statements of the case (SOCs) in September 1989 and 
May 1998.  Further, the Board views its (and the RO's) 
discussion above as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claims for 
service connection for the claimed disabilities, and the 
reasons why the current claims are inadequate.  See 
Robinette, 8 Vet. App. 69, 77-78 (1995).

II.  New and material evidence

The veteran filed a claim for service connection for skin 
disorders of the feet and groin in November 1979.  In May 
1980, the RO denied service connection for a rash on his body 
and for a skin disorder of the feet.  In reaching that 
determination, the RO stated that it had reviewed the 
veteran's service medical records and the October 1972 VA 
examination report.  The veteran appealed, and in a decision 
dated in January 1982, the Board denied service connection 
for a skin rash of the groin and a skin disability of the 
feet on the ground that neither of these disorders had its 
onset during his period of active duty.  The veteran did not 
appeal the Board's decision, nor has he requested 
reconsideration of the decision.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on the 
issues here.  When the Board disallows a claim, the 
disallowance is final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 
7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 38 C.F.R. § 20.1105 (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Second, if, and only if, the Board determines that 
the evidence is new and material, the claim is deemed to have 
been reopened and the claim is evaluated on the basis of all 
of the evidence, both new and old.  See Manio, 1 Vet. App. at 
145.  The two-step analysis involves two questions: (1) Is 
the newly presented evidence "new," that is, not of record 
at the time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is the newly presented evidence "material," i.e., is it 
relevant and probative of the issue at hand, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

As described above in connection with the veteran's claim for 
service connection, for skin disorders of the feet and groin 
on a direct basis, the evidence associated with the claims 
file since the January 1982 decision consists of the reports 
of VA examinations conducted in October 1988 and July 1995; 
records of VA and private outpatient treatment records dated 
to February 1997; and two lay statements from former service 
comrades, dated in December 1993 and February 1994.

The Board notes that all the medical evidence associated with 
the file since 1982 is new, inasmuch as it was not previously 
of record, and therefore, not considered by the Board in 
connection with the prior denial.  However, the October 1988 
examination report is not relevant, inasmuch as it includes 
no diagnosis of a skin disorder.  While the remaining records 
are replete with diagnoses of tinea pedis and tinea cruris, 
and are, thus, relevant to the question of whether the 
veteran currently has a skin disorder, these records are, 
nonetheless, not material, inasmuch as they include no 
medical opinion by any examiner linking the veteran's current 
skin problems to his active military service.

The statements from the veteran's former service comrades 
further support his assertions that he, in fact, experienced 
skin problems during service.  However, as discussed with 
respect with the claim for a skin disorder on the basis of 
Agent Orange exposure, this point is not in contention.  
Rather, the question remains as to whether the skin problems 
suffered in service are related to his currently diagnosed 
conditions.  Unfortunately, there is no medical opinion on 
this point, and neither the veteran or his former service 
comrades are competent to render such an opinion. The Board 
further notes that where, such as here, medical evidence is 
needed to establish service connection, lay statements, 
without more, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the January 1982 Board 
decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that the 
veteran's tinea pedis and tinea cruris were incurred during 
his period of active duty service.  As such, none of the 
evidence is new and material for the purpose of reopening the 
claim, and the January 1982 denial remains final.  The Board 
is aware of no circumstances in this matter that would put 
the VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).).

Additionally, the Board points out that, although the Board 
did not consider the application of 38 U.S.C.A. § 1154(b) in 
its January 1982 decision, the Board observes that the 
veteran was only recently awarded the Combat Action Ribbon.  
In any event, the Board concludes the veteran is not 
prejudiced because the application of 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) would not alter the determination of 
this claim.  The Board repeats that the Court has 
consistently held that 38 U.S.C.A. 1154(b) does not negate 
the requirement of medical evidence where a determinative 
issue involves a medical diagnosis or medical causation.  
Wade v. West, 11 Vet. App. at 305; Libertine v. Brown, 9 Vet. 
App. at 524.  As such, to remand this claim to the RO for 
consideration of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) would be pointless.

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the June 1997 rating 
decision on appeal, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  That notwithstanding, the Board finds that 
the RO's actions are not prejudicial to the veteran, since, 
for the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome of the case is the 
same whether the claim is considered under the two- or three-
prong tests for reopening claims.  Thus, to remand this case 
to the RO for consideration of the correct legal standard for 
reopening claims would be pointless and, in light of the 
above discussion, would not result in a determination 
favorable to him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 
57 Fed. Reg. 49747 (1992).


ORDER

In the absence of evidence of well-grounded claims, service 
connection for sinusitis, dizziness, a tumor of the left 
iliac crest, and skin disorders of the feet and groin claimed 
as secondary to exposure to Agent Orange, is denied.

In the absence of new and material evidence, the petition to 
reopen a claim of service connection for skin disorder of the 
feet and groin, on a direct basis, is denied.




REMAND

Also before the Board is the veteran's claim for service 
connection for a heart disorder, to include mitral valve 
prolapse.  When this matter was before the Board in June 
1995, the Board noted that the service medical records 
disclosed that, in a service medical consultation report 
dated, in April 1970, that an examiner diagnosed the veteran 
as having a "functionalpulmonic murmur."  An examination 
report conducted for the purpose of his separation from 
service, dated that same month, indicates that the veteran 
had a "Grade II/VII systolic ejection murmur at base of 
heart.  Also third heart sound.  See consult."  This defect 
was described as being a "functional systolic murmur" that 
was not considered to be disabling.

In the June 1995 remand, the Board also observed that, when 
examined by VA in October 1988, the physician diagnosed 
mitral valve prolapse.  In addition, a January 1990 private 
medical records reflects that he was diagnosed as having a 
holosystolic heart murmur.  The Board noted that the medical 
evidence contained varying diagnoses, and that it was silent 
for an opinion as to the relationship, if any, between the 
various findings and diagnoses.  As a result, in June 1995, 
the Board remanded the matter for further development, to 
include a VA cardiology examination by a cardiologist. to 
determine the nature and etiology of any heart disorder found 
to be present.

In the remand, the Board indicated that the examination 
should include all appropriate tests and procedures, 
including an echocardiogram, if necessary, to confirm the 
presence of mitral valve prolapse.  In addition, the Board 
specifically requested that the examiner address the 
following medical questions: (1) whether the veteran has 
mitral valve prolapse disease; (2) whether, if a murmur is 
detected, it is due to mitral valve disease; (3) an opinion 
as to the etiology of any such murmur found to be present, 
including whether it reflects valvular or cardiac disease; 
(4) an opinion as to whether there is any etiological 
relationship between any heart disease found to be present 
and the above-referenced findings of murmurs that were noted 
during the examination performed during service; and (5) 
whether any disorders of the heart found to be present are 
congenital or developmental defects.

In compliance with the Board's request, the veteran was 
afforded a VA medical examination in July 1995.  The 
physician diagnosed a functional heart murmur.  However, an 
echocardiogram was not performed, and it appears that, 
notwithstanding the Board's instructions, the examiner was 
not a cardiologist.  Moreover, he did not respond to the 
Board's specific inquiries.  

Thereafter, in August 1996, the veteran was afforded a VA 
medical examination.  Again, an echocardiogram was not 
performed, and it is unclear whether the examiner was a 
cardiologist.  Most significantly, however, the physician 
failed to address the Board's inquiries.

Because neither examiner fully responded to the Board's 
inquiries (or indicated that he was unable to do so with any 
degree of medical certainty), a second remand is mandated, 
even though such action will, regrettably, further delay a 
decision in this appeal.  As recently held by the Court,  

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board has no discretion and must remand this 
claim for compliance of the directives contained in the June 
1995 remand.  Further, any outstanding medical treatment 
records should be obtained and associated with the claims 
file prior to having the veteran undergo further examination. 

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should request and associate 
with the claims file all medical records 
pertaining to VA treatment for the 
veteran's heart problems since February 
1997, as well as any private medical 
treatment identified by the veteran.  The 
aid of the veteran and his representative 
in securing these any other such records 
should be enlisted, as needed.  However, 
if any requested records are not 
available or the search for any such 
records yield negative results, that fact 
should clearly be documented in the 
claims file.

2.  The veteran should be scheduled to 
undergo a VA cardiology examination, to 
be conducted by a cardiologist, to assess 
the nature and etiology of any heart 
disorder, to specifically include mitral 
valve prolapse disease, found to be 
present.  The claims file, to include a 
complete copy of this REMAND, must be 
provided to and be reviewed by the 
examiner.  The examiner must offer an 
opinion to the following inquiries: (1) 
whether the veteran currently has any 
form of heart disease, to include mitral 
valve prolapse disease; (2) if the answer 
to (1) is in the affirmative, the 
examiner should identify the clinical 
manifestations of that heart disorder; 
(3) whether the symptoms noted in service 
are manifestations of the currently 
diagnosed heart disorder; and (4) whether 
any heart disorders diagnosed are 
congenital or developmental in nature. 
However, if the cardiologist is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner should clearly so state.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed (to include citation, as 
necessary to specific evidence of record) 
should be set forth in a typewritten 
report, and the report should be 
associated with the claims folder.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's entitlement 
to service connection for a heart 
disorder in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, then he, 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is ensure that all due process 
requirements are met, and to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


